DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Amendment filed on 06/23/2022.
In the instant Amendment, claim 1 has been amended; and claims 1, 13, and 17 are independent claims.  Claims 1-20 have been examined and are pending.  This Action is made Final.
Response to Arguments
The rejection of claims 1, 6-8, and 12 under 35 U.S.C. § 102(a)(1) are withdrawn as the claims have been amended.
Applicants’ arguments in the instant Amendment, filed on 6/23/2022, with respect to limitations listed below, have been fully considered but they are not persuasive.
Applicant’s arguments regarding claim 13: ‘the cited portions of Moon do not disclose or suggest at least, for example, “provide the identity credential and responsively cause the device to enter a locked state,” as recited in independent claim 13.’ 
The Examiner disagrees with the Applicants. The Examiner respectfully submits that Moon, in combination with Je, does teach “provide the identity credential and responsively cause the device to enter a locked state.” Figure 2, Figure 8, and Paragraphs [0093]-[0094] and [0100] of Moon describe how a mobile device can transmit and receive transaction related information with a counterpart device or trigger an NFC interaction with a counterpart device, and then automatically display a credential, such as a credit card, passport, or driver’s license, on the lock screen of the device.  Mobile devices operate in one of several different modes, including standby mode.  Receipt of a trigger operation associated with a transaction or NFC range may occur while a mobile device is not in a locked mode and is currently in a standby mode.  When in a standby mode and receiving a trigger operation that causes automatic display of a credential on a lock screen, the mobile device can be activated and taken out of standby mode before the credentials are displayed on the lock screen of the device.  Under the broadest reasonable interpretation, the aforementioned paragraphs of Moon teach the recited claim limitations of “provide the identity credential and responsively cause the device to enter a locked state.”  
Applicant’s arguments regarding claim 17: “Je does not disclose or suggest “receive an authentication of the user associated with the identity credential without causing the electronic device to enter an unlocked state,” as recited in independent claim 17.”
The Examiner disagrees with the Applicants. The Examiner respectfully submits that Moon, in combination with Je, does teach ‘receive an authentication of the user associated with the identity credential without causing the electronic device to enter an unlocked state.’ Paragraphs [0112]-[0113], [0119]-[0120] of Je teaches receipt of an authentication of the user without an unlocking operation being performed.  The device may allow access of a security region in memory where the user’s personal information is stored after receiving the fingerprint or door lock authentication key information.  Under the broadest reasonable interpretation, receiving the authentication of the user and not unlocking the device but instead allowing access of a security region in memory where the user’s personal information is stored meets the instant claim limitation of “receive an authentication of the user associated with the identity credential without causing the electronic device to enter an unlocked state.”     
Applicants’ arguments with respect to claims 1, 6-8, and 12 have been considered but are moot in view of the new ground(s) of rejection, which were necessitated by amendment.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim 1, 6-8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Moon et al. (US 2014/0058941; Hereinafter “Moon”) in view of Gordon et al. (US 10,250,733; Hereinafter “Gordon”).
Regarding claim 1, Moon teaches a method comprising: 
receiving, by an electronic device, a request to release an identity credential of a user, the identity credential being stored on the electronic device (Moon: Fig. 8, Para. [0094], In operation S200, as a distance between the device 1000 and the counterpart device 2000 falls within a preset range, the device 1000 may display a credit card image on the lock screen of the device 1000. For example, when the device 1000 has a short range communication connection with the counterpart device 2000 via near field communication (NFC), Para. [0143]-[0144], [0106], [0100], In operation S200, the traveler's mobile phone displays a respective image which corresponds to each of a passport, a driver's license, and a credit card.);
Moon does not explicitly teach providing the identity credential in conjunction with causing the electronic device to enter a locked state.
In an analogous art, Gordon teaches providing the identity credential in conjunction with causing the electronic device to enter a locked state (Gordon: Fig. 10, Col. 30, Lines 16-67, If a trigger is received in operation 1002, information associated with the transaction is received, a payment method is selected (e.g. a card is selected, etc.), and a loyalty card is identified. See operation 1004. Further, it is determined whether a screen of the mobile device is locked. See determination 1006. If it is determined that the screen is locked, the transaction details are displayed on the screen lock screen of the mobile device. Col. 31, Lines 1-29, While not necessarily illustrated, it may or may not be determined whether the mobile device is in a standby mode in determination 1006. If it is determined that the mobile device is in a standby mode, the mobile device may be powered up and/or taken out of the standby mode before the transaction details are displayed on the screen lock screen of the mobile device in operation 1008. Col. 31, Lines 19-29, While not shown, in the event that a transaction is completed via the lock screen in operation 1008, an option may be given thereafter to execute and open a relevant interface (e.g. post-transaction interface) of the foregoing application for engaging in post-transaction functionality (e.g. examples of which will be set forth hereinafter in greater detail). Further, absent electing such option, the mobile device may either stay in lock screen mode for a predetermined period and thereafter return to the power standby mode, or immediately return to the power standby mode.).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Gordon with the system and method of Moon to include providing the identity credential in conjunction with causing the electronic device to enter a locked state because this functionality provides for display of credentials related to a transaction more efficiently in an automated manner while entering into a locked screen mode of a display (Gordon: Col. 31, Lines 5-29).
Regarding claim 6, Moon, in combination with Gordon, teaches the method of claim 1, wherein receiving the request to release the identity credential comprises: receiving, from another device via a direct wireless connection, the request to release the identity credential (Moon: Para. [0143], As the device 1000 and the counterpart device 2000 approach each other, the device 1000 and the counterpart device 2000 may be connected to each other by short range communication. The short range communication may include, for example, any one or more of NFC, ZigBee communication, radio frequency identification (RFID) communication, and ultra-wide band (UWB) communication. Para. [0144], In operation S802, the device 1000 receives information which relates to a settlement environment from the counterpart device 2000. The information which relates to a settlement environment may include, for example, any one or more of a settlement time, a settlement position, a membership store, and information which relates to an identification of goods. Para. [0147], In operation S808, the device 1000 provides settlement information about the selected credit card to the counterpart device 2000. The device 1000 may extract credit card information about a credit card image touched by the user and user information from the memory 1700 of the device 1000, and may provide the extracted credit card information and user information to the counterpart device 2000.).
Regarding claim 7, Moon, in combination with Gordon, teaches the method of claim 6, wherein providing the identity credential comprises: transmitting, via the direct wireless connection, the identity credential to the other device (Moon: Para. [0147], In operation S808, the device 1000 provides settlement information about the selected credit card to the counterpart device 2000. The device 1000 may extract credit card information about a credit card image touched by the user and user information from the memory 1700 of the device 1000, and may provide the extracted credit card information and user information to the counterpart device 2000. [extracted card information is transmitted to device]).
Regarding claim 8, Moon, in combination with Gordon, teaches the method of claim 7, wherein the direct wireless connection comprises at least one of a Bluetooth connection, an NFC connection, or a Wi-Fi Aware connection (Moon: Para. [0143], As the device 1000 and the counterpart device 2000 approach each other, the device 1000 and the counterpart device 2000 may be connected to each other by short range communication. The short range communication may include, for example, any one or more of NFC, ZigBee communication, radio frequency identification (RFID) communication, and ultra-wide band (UWB) communication.
Regarding claim 12, Moon, in combination with Gordon, teaches the method of claim 1, wherein providing the identity credential further comprises: providing another credential in addition to the identity credential (Moon: Fig. 11, Para. [0154], FIG. 11 illustrates an example of credit card images being displayed on a lock screen of the device 1000, according to another exemplary embodiment. Referring to FIG. 11, credit card images may be displayed on the lock screen of the device 1000 without displaying the unlock pattern points. In this case, a credit card image to be displayed on the lock screen may be an image of a credit card that is usable for performing a settlement via the counterpart device 2000. Para. [0171], Para. [0106]), wherein the other credential comprises at least one of a payment credential or an identity credential of a minor (Moon: Para. [0171], The credit card information may include, for example, information about a credit card number and a credit card expiration date, and authentication information about a credit card.).

Claim(s) 2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Moon et al. (US 2014/0058941; Hereinafter “Moon”) in view of Gordon et al. (US 10,250,733; Hereinafter “Gordon”) and in view of Jeon (US 2017/0193489).
Regarding claim 2, Moon, in combination with Gordon, teaches the method of claim 1. Moon does not explicitly teach wherein receiving the request to release the identity credential comprises: displaying, by the electronic device while in an unlocked state, a representation of the identity credential; and receiving, by the electronic device while in the unlocked state, a user selection of the representation of the identity credential.
In an analogous art, Jeon teaches wherein receiving the request to release the identity credential comprises: 
displaying, by the electronic device while in an unlocked state, a representation of the identity credential (Jeon: Para. [0232], Alternatively, as shown in FIG. 9C, the display unit 151 may be activated, and a screen may be displayed. In this case, the screen includes the effective touch regions matching a plurality of payment modules, and includes images 921, 922, 923 of payment means corresponding to the respective effective touch regions. Para. [0155], More specifically, if a mobile terminal having card information on a payment card (e.g., a credit card or a bus card) approaches a card reader, a short-range mobile payment may be executed. As another example, if a mobile terminal which stores card information on an entrance card approaches an entrance card reader, an entrance approval procedure may start. A card such as a credit card, a traffic card, or an entrance card may be included in the security module in the form of applet, and the security module may store card information on the card mounted therein.); and 
receiving, by the electronic device while in the unlocked state, a user selection of the representation of the identity credential (Jeon: Para. [0233], With such a configuration, a user may select a touch region matching a desired payment module more precisely, may prevent an undesired payment module from being selected,).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Jeon with the system and method of Moon and Gordon to include wherein receiving the request to release the identity credential comprises: displaying, by the electronic device while in an unlocked state, a representation of the identity credential; and receiving, by the electronic device while in the unlocked state, a user selection of the representation of the identity credential because this functionality provides for user selection of credential information such as credit card, traffic card, or an entrance card (Jeon: Para. [0155]).
Regarding claim 5, Moon, in combination with Gordon, teaches the method of claim 1. Moon does not explicitly teach further comprising: storing a plurality of biometric identifiers of the user on the electronic device, wherein exclusively one of the plurality of biometric identifiers is associated with the identity credential; and providing the identity credential only when the user authenticates using the one of the plurality of biometric identifiers that is associated with the identity credential. 
In an analogous art, Jeon teaches further comprising: storing a plurality of biometric identifiers of the user on the electronic device, wherein exclusively one of the plurality of biometric identifiers is associated with the identity credential (Jeon: Para. [0024], determine, based on the fingerprint information, a first payment account that is associated with the first payment module.); and 
providing the identity credential only when the user authenticates using the one of the plurality of biometric identifiers that is associated with the identity credential (Jeon: Para. [0223], More specifically, when a single payment module is connected to the controller 180 based on a touch input applied to the display unit 151, the controller 180 may activate a fingerprint recognition function as a user authentication means. In this case, the controller 180 may generate a fingerprint input region based on a touch point on the display unit 151 to which the touch input has been applied. That is, an activation region of the fingerprint recognition function may correspond to a touch point on the display unit 151 to which the touch input has been applied (i.e., a touch region). In this case, a user needs not move the current touch point for an additional fingerprint input. For instance, referring to FIG. 8, when a user applies a touch input to a touch region 811 matching a first payment module, the controller 180 is connected to coils corresponding to the first payment module and a frequency matching circuit. In this case, if the touch input is maintained without being released, a fingerprint authentication process is sequentially executed. As a result, a region of the display unit 151 is activated, and a pop-up window 820 indicating that the fingerprint authentication process is being executed is displayed.)
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Jeon with the system and method of Moon and Gordon to include further comprising: storing a plurality of biometric identifiers of the user on the electronic device, wherein exclusively one of the plurality of biometric identifiers is associated with the identity credential; and providing the identity credential only when the user authenticates using the one of the plurality of biometric identifiers that is associated with the identity credential because this functionality provides for more secure and efficient credential usage as authentication is required to process the credential provisioning (Jeon: Para. [0226]).

Claim(s) 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Moon et al. (US 2014/0058941; Hereinafter “Moon”) in view of Gordon et al. (US 10,250,733; Hereinafter “Gordon”) in view of Jeon (US 2017/0193489) and further in view of Kim (US 2018/0247295).
Regarding claim 3, Moon, in combination with Gordon and Jeon, teaches the method of claim 2, wherein providing the identity credential further comprises:  
displaying, by the electronic device, information from the identity credential while in the locked state (Moon: Para. [0145], In operation S804, the device 1000 may display the recommended credit card on the lock screen of the device 1000.).
Moon does not explicitly teach causing the electronic device to enter the locked state.
In an analogous art, Kim teaches causing the electronic device to enter the locked state (Kim: Fig. 7, Para. [0131], When the user equipment is in such a locking state, the locking screen is displayed on the display when the user equipment 100 is initially driven, and the locking screen may include a pattern input interface for receiving a predetermined pattern for release of the locking screen. Para. [0133], Accordingly, since the locking screen is a screen which is necessarily encountered when the user equipment 100 is activated)
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Kim with the system and method of Moon, Gordon, and Jeon to include causing the electronic device to enter the locked state because this functionality provides for enhanced convenience and use of the mobile device by enabling display of a user credential after entering a locking state and inputting a card related pattern (Kim: Para. [0133])
Regarding claim 4, Moon, in combination with Gordon, Jeon, and Kim, teaches the method of claim 3, wherein the displayed information comprises only a portion of the identity credential (Moon: Para. [0106], In operation S228, the device 1000 provides the counterpart device 2000 with settlement information which relates to the credit card image selected by the user's touch input, via the executed application. The settlement information may include at least one of credit card information about the credit card image touched by a user and user information. The credit card information may include, for example, one or more of information about a credit card number and a credit card expiration date, and authentication information about a credit card. The user information may include, for example, information about a user identification value and the date of birth of a user. [one portion of identity credential may include credit card info while second portion may include user contact information]).

Claim(s) 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Moon et al. (US 2014/0058941; Hereinafter “Moon”) in view of Gordon et al. (US 10,250,733; Hereinafter “Gordon”) and in view of Cagle (US 2016/0205554).
Regarding claim 9, Moon, in combination with Gordon, teaches the method of claim 6. Moon does not explicitly teach wherein the other device is associated with a first responder, and the request comprises a first responder credential that authorizes an automatic wireless transmission of the identity credential from the electronic device to the other device. 
In an analogous art, Cagle teaches wherein the other device is associated with a first responder (Cagle: Para. [0018], In some embodiments, the emergency contact information is displayed upon detecting an authorized user (e.g., medical personnel).), and 
the request comprises a first responder credential that authorizes an automatic wireless transmission of the identity credential from the electronic device to the other device (Cagle: Para. [0018], In another example, Radio Frequency Identification (RFID), Near-Field Communication (NFC), Bluetooth, infrared, and/or any other wireless or wired implementation is able to be used to determine whether the person attempting to access the emergency contact information should have access. For example, using NFC, the user's mobile device communicates with a hospital device (e.g., the mobile device receives an unlock signal from the hospital device) which unlocks the emergency contact information, so that the information is accessible only to those at the hospital. Similarly, a smart phone of medical personnel is able to transmit a special unlock signal that when positioned near a mobile device unlocks the emergency contact information.)
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Cagle with the system and method of Moon and Gordon to include wherein the other device is associated with a first responder, and the request comprises a first responder credential that authorizes an automatic wireless transmission of the identity credential from the electronic device to the other device because this functionality provides for enhanced privacy measures for accessing a user’s mobile device during an emergency situation (Cagle: Para. [0018])
Regarding claim 10, Moon, in combination with Gordon and Cagle, teaches the method of claim 9, wherein the request comprises a beacon message that is received by the electronic device and any other proximate electronic devices (Cagle: Para. [0018], In another example, Radio Frequency Identification (RFID), Near-Field Communication (NFC), Bluetooth, infrared, and/or any other wireless or wired implementation is able to be used to determine whether the person attempting to access the emergency contact information should have access. For example, using NFC, the user's mobile device communicates with a hospital device (e.g., the mobile device receives an unlock signal from the hospital device) which unlocks the emergency contact information, so that the information is accessible only to those at the hospital.).
Regarding claim 11, Moon, in combination with Gordon and Cagle, teaches the method of claim 9, wherein the automatic wireless transmission of the identity credential is performed without authentication of the user of the electronic device and the identity credential is secured on the electronic device by a secure element or a secure enclave processor (Cagle: Para. [0022], To utilize the emergency contact method and system, a user inputs emergency contact information and/or the information is automatically retrieved and stored. Another person is then able to access the emergency contact information without having to unlock the mobile device storing the information. Para. [0004], The emergency contact information is able to be input by a user or automatically generated and then displayed to another user without requiring the other user to unlock the mobile device or to know the personal security code of the mobile device. Para. [0018], For example, using NFC, the user's mobile device communicates with a hospital device (e.g., the mobile device receives an unlock signal from the hospital device) which unlocks the emergency contact information, so that the information is accessible only to those at the hospital. Similarly, a smart phone of medical personnel is able to transmit a special unlock signal that when positioned near a mobile device unlocks the emergency contact information. In another example, the mobile device is able to communicate with or detect a special app on a smart phone (or other device) of a medical personnel, and the app used by the medical personal grants access to the emergency contact information (e.g., the app is password protected, and the password is controlled by a medical/emergency agency).).

Claim(s) 13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Je et al. (US 2015/0271175; Hereinafter “Je”) in view of Moon et al. (US 2014/0058941; Hereinafter “Moon”).
Regarding claim 13, Je teaches a device comprising: a memory; and at least one processor configured to: receive, while the device is in an unlocked state, a request to release an identity credential of a user (Je: Para. [0118], In operation 802, the first electronic device may be requested by the second electronic device to transmit specific personal information. According to an embodiment, the first electronic device may be requested by the second electronic device to transmit at least one of resident registration number information, passport number information, class information, employee information, credit information, and ID password information. [passport information meets identity credential limitation]), the identity credential being stored in the memory of the device (Je; Para. [0120], the first electronic device may allow an access of a security region where the user's personal information has been stored.); 
receive an authentication of the user associated with the identity credential (Je: Para. [0119], Para. [0120], In operation 804, when the input fingerprint data and the stored second fingerprint data are the same, the first electronic device may obtain an access right that may access a security region. According to an embodiment, when the first electronic device determines that the first fingerprint data input from a user and the stored second fingerprint data have sameness of 70 percent, the first electronic device may allow an access of a security region where the user's personal information has been stored.); 
Je does not explicitly teach provide the identity credential and responsively cause the device to enter a locked state.
In an analogous art, Moon teaches provide the identity credential and responsively cause the device to enter a locked state (Moon: Fig. 8, Para. [0094], the device 1000 may automatically display a predetermined credit card image on the lock screen of the device 1000. Para. [0100], [0145]).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Moon with the system and method of Je to include provide the identity credential and responsively cause the device to enter a locked state because this functionality provides for enhanced convenience by not having to unlock the mobile device to directly operated a predetermined application (Moon: Para. [0007]).
Regarding claim 16, Je, in combination with Moon, teaches the device of claim 13, wherein the at least one processor is further configured to: receive, from an application executing on the at least one processor, the request to release the identity credential (Je: Para. [0118], In operation 802, the first electronic device may be requested by the second electronic device to transmit specific personal information. According to an embodiment, the first electronic device may be requested by the second electronic device to transmit at least one of resident registration number information, passport number information, class information, employee information, credit information, and ID password information.).

Claim(s) 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Je et al. (US 2015/0271175; Hereinafter “Je”) in view of Moon et al. (US 2014/0058941; Hereinafter “Moon”) and further in view of Jeon (US 2017/0193489).
Regarding claim 14, Je, in combination with Moon, teaches the device of claim 13.  Je, in combination with Moon, does not explicitly teach wherein the at least one processor is further configured to: display, while the device is in the unlocked state, a representation of the identity credential; and receive, while in the device is in the unlocked state, a user selection of the representation of the identity credential.  
In an analogous art, Jeon teaches wherein the at least one processor is further configured to: display, while the device is in the unlocked state, a representation of the identity credential (Jeon: Para. [0232], Alternatively, as shown in FIG. 9C, the display unit 151 may be activated, and a screen may be displayed. In this case, the screen includes the effective touch regions matching a plurality of payment modules, and includes images 921, 922, 923 of payment means corresponding to the respective effective touch regions. Para. [0155], More specifically, if a mobile terminal having card information on a payment card (e.g., a credit card or a bus card) approaches a card reader, a short-range mobile payment may be executed. As another example, if a mobile terminal which stores card information on an entrance card approaches an entrance card reader, an entrance approval procedure may start. A card such as a credit card, a traffic card, or an entrance card may be included in the security module in the form of applet, and the security module may store card information on the card mounted therein.); and 
receive, while in the device is in the unlocked state, a user selection of the representation of the identity credential (Jeon: Para. [0233], With such a configuration, a user may select a touch region matching a desired payment module more precisely, may prevent an undesired payment module from being selected,).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Jeon with the system and method of Je and Moon to include wherein the at least one processor is further configured to: display, while the device is in the unlocked state, a representation of the identity credential; and receive, while in the device is in the unlocked state, a user selection of the representation of the identity credential because this functionality provides for user selection of credential information such as credit card, traffic card, or an entrance card (Jeon: Para. [0155]).
Regarding claim 15, Je, in combination with Moon, and Jeon, teaches the device of claim 14, wherein the at least one processor is further configured to: display information from the identity credential while in the locked state (Moon: Fig. 8, Para. [0094], the device 1000 may automatically display a predetermined credit card image on the lock screen of the device 1000. Para. [0100], [0145]).

Claim(s) 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Moon et al. (US 2014/0058941; Hereinafter “Moon”) in view of Je et al. (US 2015/0271175; Hereinafter “Je”).
Regarding claim 17, Moon teaches a non-transitory machine readable medium comprising code that, when executed by one or more processors, causes the one or more processors to perform operations, the code comprising: code to receive, by an electronic device in a locked state, a request to release an identity credential of a user, the identity credential being stored on the electronic device (Moon: Fig. 8, Para. [0094], In operation S200, as a distance between the device 1000 and the counterpart device 2000 falls within a preset range, the device 1000 may display a credit card image on the lock screen of the device 1000. For example, when the device 1000 has a short range communication connection with the counterpart device 2000 via near field communication (NFC), Para. [0143]-[0144]); and 
code to provide, responsive to receipt of the authentication of the user, the identity credential while the electronic device is in the locked state (Moon: Fig. 8, Para. [0094], the device 1000 may automatically display a predetermined credit card image on the lock screen of the device 1000. Para. [0100], [0145]).
Moon does not explicitly teach code to receive an authentication of the user associated with the identity credential without causing the electronic device to enter an unlocked state. 
In an analogous art, Je teaches code to receive an authentication of the user associated with the identity credential without causing the electronic device to enter an unlocked state (Je: Para. [0119], Para. [0120], In operation 804, when the input fingerprint data and the stored second fingerprint data are the same, the first electronic device may obtain an access right that may access a security region. According to an embodiment, when the first electronic device determines that the first fingerprint data input from a user and the stored second fingerprint data have sameness of 70 percent, the first electronic device may allow an access of a security region where the user's personal information has been stored.). 
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Je with the system and method of Moon to code to receive an authentication of the user associated with the identity credential without causing the electronic device to enter an unlocked state because this functionality provides for storing user credentials and easily utilizing them when the user needs it (Je: Para. [0004]).
Regarding claim 18, Moon, in combination with Je, teaches the non-transitory machine readable medium of claim 17, wherein the code to provide the identity credential further comprises: code to display information from the identity credential (Moon: Fig. 8, Para. [0094], the device 1000 may automatically display a predetermined credit card image on the lock screen of the device 1000. Para. [0100], [0145]).
Regarding claim 19, Moon, in combination with Je, teaches the non-transitory machine readable medium of claim 18, wherein the code to receive the request to release the identity credential comprises: code to receive, from another device via direct wireless connection, the request to release the identity credential (Moon: Para. [0143], As the device 1000 and the counterpart device 2000 approach each other, the device 1000 and the counterpart device 2000 may be connected to each other by short range communication. The short range communication may include, for example, any one or more of NFC, ZigBee communication, radio frequency identification (RFID) communication, and ultra-wide band (UWB) communication. Para. [0144], In operation S802, the device 1000 receives information which relates to a settlement environment from the counterpart device 2000. The information which relates to a settlement environment may include, for example, any one or more of a settlement time, a settlement position, a membership store, and information which relates to an identification of goods. Para. [0147], In operation S808, the device 1000 provides settlement information about the selected credit card to the counterpart device 2000. The device 1000 may extract credit card information about a credit card image touched by the user and user information from the memory 1700 of the device 1000, and may provide the extracted credit card information and user information to the counterpart device 2000.).
Regarding claim 20, Moon, in combination with Je, teaches the non-transitory machine readable medium of claim 19, wherein the code to provide the identity credential further comprises: code to provide, to the other device via the direct wireless connection, at least a portion of the information from the identity credential (Moon: Para. [0106], In operation S228, the device 1000 provides the counterpart device 2000 with settlement information which relates to the credit card image selected by the user's touch input, via the executed application. The settlement information may include at least one of credit card information about the credit card image touched by a user and user information. The credit card information may include, for example, one or more of information about a credit card number and a credit card expiration date, and authentication information about a credit card. The user information may include, for example, information about a user identification value and the date of birth of a user. [one portion of identity credential may include credit card info while second portion may include user contact information]).
Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson Giddins whose telephone number is (571)272-7993.  The examiner can normally be reached on Monday - Friday, 9:00 AM - 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on (571) 272-4063.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NELSON S. GIDDINS/             Primary Examiner, Art Unit 2437